Citation Nr: 0105125	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-00 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for rectal 
fissures/fistula.


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana that denied the benefit sought on 
appeal.  The veteran, who had active service from November 
1969 to August 1974, appealed that decision to the BVA and 
the case was referred to the Board for appellate review.    


REMAND

This appeal arises out of the veteran's claim for service 
connection for rectal fissures or fistula.  Essentially, the 
veteran maintains that the examiner caused a rectal fissure 
during his service separation examination.  

A preliminary review of the record reflects that no rectal 
defects or abnormalities were noted at the time of service 
entry.  The veteran alleges that the rectal examination 
during his discharge examination was painful and that 
afterward he experienced pain and bleeding.  He states that 
he managed the problem without treatment for years.  In a 
November 1999 statement, the veteran indicated that he was 
treated by a proctologist in 1980.  However, he was unable to 
recall the name of the treating physician, although he did 
appear to recall the address.  A 1995 private medical record 
notes "chronic appearing posterior fissure."  

Although two VA examinations were performed in this case, and 
confirmed the presence of recurring perianal fistulas, 
neither examiner offered an opinion as to whether the 
veteran's present condition is linked in any way with the 
alleged in-service injury.  The examiner who performed the 
February 1999 VA examination merely indicated that he had no 
documentation of the claimed incident.  Since there is 
evidence of a present disorder, and no medical opinion as to 
the etiology of that disorder, a medical opinion on this 
point would be helpful.

The need for additional development in this case is supported 
by a recent change in the law pertaining to veteran's 
benefits, which took place during the pendency of the 
veteran's appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law substantially modifies the nature of, and circumstances 
triggering, VA's duty to assist a claimant.  Specifically, it 
requires that the VA notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  In addition, VA must 
inform the claimant as to what evidence the claimant is to 
provide and what evidence, if any, VA will attempt to obtain 
on the veteran's behalf.  Additionally, the law provides that 
a medical examination or opinion should be provided when such 
is necessary to make a decision on the claim.

The Board notes that the basis for the RO's denial of this 
claim was that it was not well-grounded.  With the changes 
brought by the Veterans Claims Assistance Act of 2000, this 
standard no longer applies.  Further, the RO has not yet been 
given the opportunity to consider whether any additional 
notification or development is required under that new Act.  
Thus, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time 
prior to that being accomplished.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747) (1992).  In short, 
the Board finds that a remand to the RO is appropriate so 
that the RO may comply with the notice and duty to assist 
provisions contained in the new law. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of any health care providers, 
both VA and non-VA, who have treated him 
for the claimed disorder, and whose 
records are not yet part of his claims 
file.  After securing any necessary 
authorization, the RO should assist the 
veteran in obtaining copies of those 
medical records, and associate them with 
his claims file.  All requests for 
records, including both positive and 
negative responses to those requests, 
should be documented in the veteran's 
claims file.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of any current rectal fissures or 
fistulas.  The claims file is to be made 
available to the examiner for review, and 
the examiner is requested to review all 
pertinent records, and offer an opinion 
as to:  (a) whether it is as least as 
likely as not (50 percent or more) that 
any current rectal fissures or fistula 
are related to an incident of the 
veteran's active military service, 
including an incident that he alleges 
occurred in his service separation 
examination; or (b) whether any current 
rectal fissures or fistulas may be due to 
some other non-service cause, and if so, 
what is likely that cause.  Any and all 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The rationale for all 
opinions should be clearly set forth.

3.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).
  
When the requested development has been completed the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 

and/or argument he desires to have considered in connection 
with his current appeal.  No action is required of the 
veteran until he is notified.



		
L. HELINSKI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. §20.1100(b) (2000).


 

